Citation Nr: 1403710	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 16, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD with a 30 percent rating effective August 30, 2005.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In November 2011, the Board denied the issue of entitlement to an effective date earlier than August 30, 2005, for the grant of service connection for PTSD and remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for additional development.  After completing that development, the Appeals Management Center (AMC) granted an initial rating of 70 percent (from 30 percent) for PTSD effective December 16, 2011, the date of the VA medical examination in an August 2012 rating decision.  The Board has recharacterized the issue on appeal on the first page of this decision to reflect the staged rating for PTSD.  

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 2012 statement from the Veteran describes impairment in employability due to chronic obstructive pulmonary disease (COPD), which is not presently a service-connected disability.  Because the Veteran has been employed full-time throughout the rating period, the Board finds that the issue is not raised and, therefore, is not part of the initial rating appeal.  See December 2011 VA medical examination report, page 5 (noting the Veteran's report that he was currently employed full-time and had been with the same employer for about 14 to 15 years).  

The Veteran filed a December 2012 statement he styled a "Notice of Disagreement" in which he discussed COPD with which he has been diagnosed, the conditions of his service in Vietnam, and the impact COPD has on his ability to work.  He included unit records regarding his service in Vietnam.  This statement and the accompanying records are not relevant to the instant appeal.  A waiver of RO consideration is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The December 2012 statement does raise a claim for service connection for COPD.  The RO has not addressed this claim in the first instance.  The claim for service connection for COPD is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the portion of the rating period prior to December 16, 2011, the Veteran's PTSD was manifested by moderate occupational and social impairment due to psychiatric symptoms such as sleep disturbance, difficulty remembering to complete tasks, depressed mood, suicidal ideation, and difficulty in establishing and maintaining effective social relationships.  

2.  For the portion of the rating period from December 11, 2011, the evidence shows that the Veteran's PTSD was manifested by moderate to severe occupational and social impairment due to psychiatric symptoms such as depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and suicidal ideation.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 50 percent for PTSD have been approximated for the rating period prior to December 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met or approximated for the rating period from December 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA bears duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  The instant appeal arises from a granted claim of service connection.  October 2005 and March 2006 letters to the Veteran fully satisfied the duty to notify as to a claim for service connection for PTSD prior to the initial adjudication, and grant, of the claim in November 2006.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations in connection with the initial rating appeal in November 2006 and December 2011.  The VA medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeal.  The VA medical examiners took a thorough history of the disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA medical examiners had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The VA medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life and performed a thorough mental evaluation of the Veteran.  There has been no allegation or indication that there has been a material change in condition of the Veteran's PTSD disability since the last VA medical examination.  For these reasons, the Board finds that the VA medical examination reports are adequate for rating purposes, and there is no need for further medical examination.

The Board also finds that the duty to assist in obtaining records has been satisfied.  The Veteran's complete service treatment records and post-service treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  Additional VA treatment records found in the Virtual VA folder were considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  See August 2012 Supplemental Statement of the Case.  The Veteran has repeatedly reported that he received no psychiatric treatment during the rating period, most recently in January 2012.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

The Board remanded the initial disability rating for PTSD for additional development in November 2011.  The Board instructed that updated VA treatment records be obtained, a new VA medical examination be provided, and readjudication of the appeal occur.  The AMC attempted to obtain updated VA treatment records, but found there were none.  The December 2011 VA examination was provided and was adequate, as discussed.  The initial rating was readjudicated and a Supplemental Statement of the Case was issued in August 2012 as to the benefits not granted.  The Board finds that the AMC complied substantially with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The Veteran's PTSD is rated at 30 percent prior to December 16, 2011 and is rated at 70 percent from December 16, 2011 under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

Initial Rating for PTSD

Rating Period from August 30, 2005 to December 16, 2011

After review of the lay and medical evidence pertinent to the initial rating period from August 30, 2005 to December 16, 2011, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with PTSD more closely approximates the schedular criteria for a 50 percent disability rating under DC 9411.  On the one hand, at the November 2006 VA PTSD examination, the VA medical examiner wrote that the Veteran had maintained his (then) 40-year marriage, had maintained relationship with his children, had maintained employment with the same company since 2004, and that chronic PTSD demonstrated "relatively mild symptoms."  This evidence suggests that the Veteran's PTSD is appropriately rated at 30 percent for PTSD for this portion of the rating period and weighs against a finding that a higher initial rating is warranted.

However, in the same examination report, the November 2006 VA medical examiner noted that the Veteran's family role functioning and social and interpersonal relationships had been "moderately impaired" by PTSD.  The November 2006 VA medical examiner also assigned a GAF score of 60 for PTSD on Axis V, which indicates that the VA examiner believed that the Veteran's PTSD was manifested by "moderate," as opposed to "mild," symptoms or impairment in functioning.  Additionally, the November 2006 VA medical examiner wrote that the quality of the Veteran's family and social relationships had been negatively impacted by PTSD resulting in a "decreased ability to maintain close relationships."  Difficulty maintaining effective social relationships is a psychiatric symptom contemplated in the schedular criteria for a 50 percent rating.  Furthermore, although memory testing at the November 2006 VA medical examination showed recall of three out of three items immediately and at five minutes, the Veteran competently and credibly reported, in an August 2008 statement, that he had to write everything down at work or he would forget to complete the task.  The schedular criteria for a 50 percent rating contemplates the psychiatric symptom of impairment of short- and long-term memory as manifested by forgetting to complete a task.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with PTSD more closely approximates occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as impairment of short- and long-term memory, disturbances of mood, and difficulty in establishing and maintaining effective social relationships.  Thus, an initial rating of 50 percent is warranted for the portion of the rating period from August 30, 2005, to December 16, 2011.

The Board further finds that an initial rating in excess of 50 percent for PTSD is not warranted for the rating period from August 30, 2005 to December 16, 2011, because the overall disability picture for PTSD does not show a level of severity that is consistent with the schedular criteria for a 70 percent or 100 percent rating.  At the November 2006 VA medical examination, the Veteran reported that he had worked for the same company since 2004 and had a few friends at work, but he did not go out or socialize with them outside of work.  This evidence, which shows that the Veteran had been employed by the same company for (then) two years and had a few friends at work, does not demonstrate a level of occupational impairment (i.e., either significant occupational impairment in the area of work or total occupational impairment) due to PTSD greater than the level of impairment already contemplated in the 50 percent schedular rating.  Also, the evidence shows that the Veteran had difficulty maintaining close family and social relationships due to PTSD during this portion of the rating period, but did not demonstrate an outright inability to do so.  The fact that the Veteran was able to maintain a (then) 40-year marriage, relationships with his children, and friendships with a few co-workers to some degree weighs against a finding that the level of social impairment due to PTSD more closely approximates the level of impairment contemplated by the next higher 70 percent schedular rating (for social impairment in most areas due to PTSD symptomatology) or the 100 percent schedular rating (for total social impairment).  

Furthermore, the evidence during this portion of the rating period does not show that other PTSD symptomatology and related functional impairment was of the severity, frequency, or duration required for an initial rating higher than the current 50 percent.  At the November 2006 VA medical examination, the Veteran reported psychiatric symptoms of chronic sleep impairment (i.e., very infrequent nightmares and frequent insomnia), impairment of short- and long-term memory (i.e., trouble remembering names and places from Vietnam), and disturbances of mood (i.e., irritability with a short temper but without violence and a depressed mood), which are all symptomatology contemplated in the schedular criteria for a 50 percent rating (or the lesser 30 percent rating).  Although the Veteran also reported the occurrence of suicidal thoughts a couple of times per week, and suicidal ideation is a psychiatric symptom contemplated in the schedular criteria for a 70 percent rating, he denied that he had any plan or intent on acting on the suicidal thoughts, and there is no indication that symptoms of depression affected the Veteran's ability to function independently, appropriately, and effectively during the period.  In other words, the Veteran did not have deficiencies in most areas of work, school, family relations, judgment, thinking, or mood as a result of his suicidal thoughts.  Also, the evidence does not show psychiatric symptoms of spatial disorientation, neglect of personal appearance and hygiene, or speech that is intermittently illogical, obscure or irrelevant during the rating period.  Rather, at the November 2006 VA medical examination, the VA medical examiner noted that the Veteran was oriented to person place and time, neatly dressed and groomed, and demonstrated normal speech.  The evidence does not show difficulty in adapting to stressful circumstances (including work or a work-like setting), homicidal ideation (i.e., the Veteran denied homicidal ideation at the November 2006 VA medical examination), or impaired insight or judgment (i.e., the November 2006 VA medical examiner noted that the Veteran denied hallucinations and delusional thinking and insight and judgment appeared adequate).  Moreover, after considering the Veteran's reported symptomatology and functional impairment, including the report of suicidal ideation, the November 2006 VA medical examiner assigned a GAF score of 60, which is consistent with a finding that PTSD was manifested by moderate symptoms and/or impairment and weighs against a finding that the severity of the Veteran's PTSD more closely approximates the criteria for a higher 70 percent or 100 percent schedular rating for this portion of the rating period.  The psychiatric symptoms and level of impairment described as "moderate" in the DSM-IV are contemplated in the 50 percent schedular rating (or a lesser rating).  See DSM-IV at 46-47.  Because the weight of the evidence demonstrates a "moderate" level of occupational and social impairment due to PTSD throughout this portion of the rating period, the Board finds that the schedular criteria for a higher initial rating are not met or approximated.  

The Board notes that the Veteran asserted, in a December 2012 statement, that he was entitled to a 70 percent rating retroactive to 2005 because his overall health, particularly chronic obstructive pulmonary disease (COPD), had declined and caused significant impairment; however, the Veteran is not service-connected for COPD, and the severity of that disability is not part of the initial rating appeal for PTSD.  For this reason, any impairment caused by nonservice-connected COPD is not relevant to the present case.     


Rating Period from December 16, 2011

After review of the lay and medical evidence pertinent to the portion of the rating period from December 16, 2011, the Board finds that the weight of the evidence is against a finding that the disability picture associated with PTSD more closely approximates the schedular criteria for the maximum disability rating of 100 percent for this period.  At the December 2011 VA medical examination, the Veteran reported that he had maintained employment with the same employer since 2004.  Also, at the December 2011 VA medical examination, the Veteran reported that he had maintained the (then) 45-year marriage to his wife despite "ups and downs," got along well with his children and four grandchildren, and spent time taking care of an elderly veteran who was a friend of the family.  Because the evidence demonstrates the Veteran's ability to maintain full-time employment throughout the rating period, maintain relationships with family, and care for a friend of the family, it weighs against a finding of total occupational and social impairment due to PTSD, which is required for a 100 percent rating.  

The Board further notes that the evidence does not demonstrate any PTSD symptomatology outlined in the schedular criteria for the 100 percent schedular rating for the portion of the rating period from December 16, 2011, or any other PTSD symptoms of similar severity, frequency, and severity.  When the December 2011 VA medical examiner checked all symptoms that applied to the PTSD diagnosis, the December 2011 VA medical examiner did not check any of the following: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, which are specifically contemplated by the schedular criteria for a 100 percent rating.  Instead, the December 2011 VA medical examiner checked the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and suicidal ideation.  All of the "checked" symptoms are contemplated by the schedular criteria for the current 70 percent rating (or a lesser rating).     

Additionally, the December 2011 VA medical examiner wrote that the Veteran endorsed a variety of "moderate to severe" PTSD signs and symptoms, to include repeated disturbing memories and dreams of the past stressful experience, reliving the past stressful experience, feeling very upset when reminded of the past stressful experience, having physical reactions when reminded of the stressful military experience, avoiding activities or situations that remind him of the past stressful experience, trouble remembering important parts of the stressful experience, feeling emotionally numb or distant from others, feeling irritable, difficulty concentrating, being hypervigilant and easily startled, and having difficulty falling and staying asleep.  The December 2011 VA medical examiner noted that the ongoing PTSD symptoms significantly impaired the Veteran's quality of life, social functioning, and occupational functioning; however, when asked which phrase best summarized the Veteran's level of occupational and social impairment due to PTSD, the December 2011 VA medical examiner did not select "total occupational and social impairment" and, instead, selected a summary describing a lesser degree of occupational and social impairment due to PTSD.  This evidence further weighs against a finding that the PTSD disability picture more closely approximates the criteria for a 100 percent rating for this portion of the rating period.    

After consideration of the foregoing, the Board finds that the level of occupational and social impairment due to PTSD symptoms is adequately compensated by the 70 schedular rating.  From December 11, 2011, the Veteran's PTSD has been manifested by moderate to severe symptoms causing significant impairment in quality of life, social functioning, and occupational functioning, but the Veteran has maintained full-time employment, his marriage of more than forty years, and relationships with his children and grandchildren.  Because the overall disability picture does not show total occupational and social impairment due to PTSD symptomatology, a higher initial rating of 100 percent is not warranted for any portion of this rating period.    

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned staged rating (i.e., 50 percent prior to December 16, 2011 and 70 percent from December 16, 2011).  The schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  Throughout the entire rating period, the Veteran maintained full-time employment with the same employer, as well as marriage to his wife of over forty years and relationships with his children.  Prior to December 16, 2011, the Veteran's PTSD was manifested by a moderate level of occupational and social impairment due to PTSD symptoms such as sleep disturbance, difficulty remembering to complete tasks, depressed mood, suicidal ideation, and difficulty in establishing and maintaining effective social relationships.  From December 11, 2011, the Veteran's PTSD was manifested by significant occupational and social impairment with symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and suicidal ideation.  During this portion of the rating period, the evidence further shows disturbing memories and dreams of the past stressful experience, reliving the past stressful experience, feeling very upset when reminded of the past stressful experience, having physical reactions when reminded of the stressful military experience, avoiding activities or situations that remind him of the past stressful experience, trouble remembering important parts of the stressful experience, feeling emotionally numb or distant from others, feeling irritable and/or having angry outbursts, difficulty concentrating, being hypervigilant and easily startled, and having difficulty falling and staying asleep.  

The above psychiatric symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The Board finds that there are no manifestations or impairment of the Veteran's PTSD not encompassed by the schedular criteria; therefore, the schedular rating criteria is adequate to rate the Veteran's PTSD disability.  The Board concludes that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 50 percent for PTSD prior to December 16, 2011, is granted.

An initial rating in excess of 70 percent for PTSD from December 16, 2011, is denied.



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


